*153Opinion by
Brosnan, J.
I concur in the affirmance of the judgment of the District Court. I hold that the complaint, though susceptible of much improvement, is sufficient; and that the affidavit upon Avhich the attachment in the original suit was based, answered the requirements of the statute.
Although I do not believe in the doctrine that a Court or Judge loses all power and jurisdiction over all orders and judgments after the expiration of the term at which they may be made and rendered, to the full extent claimed and asserted, yet, for the purposes of this case, I wish to be understood as holding that the statement contains the words erased by the District Judge. But this, in my opinion, will not help the appellant’s case. With these words in, the record does not show that the order dismissing the attachment' in the original suit was introduced, offered, or made evidence in any way in the case.
At that stage of the trial when the plaintiff offered in evidence the complaint, affidavit, and attachment in the original action, the defendants’ counsel objected to their competency, and in stating the grounds of objection, assigned as one of them in substance, “ that the District Court had adjudged the attachment, and all the proceedings thereon, illegal and void,” which objection the Court overruled. This is not a statement that the order or judgment of the Court to that effect was introduced in evidence; and it is a conceded fact that it was not so introduced. It is no more than stating a ground of objection to the testimony, which may be well or ill-founded, like any other ground or reason assigned. But to hold that such an incidental allusion to what the Judge may have done, or to what may have transpired in a different action and between different parties, is tantamount to the actual record proof of the existence of the fact, is a doctrine to which I cannot subscribe; In my humble judgment the record does not contain any legal proof of the dismissal of the attachment in the original action. I am of opinion, therefore, that the judgment of the District Court ought to be affirmed.